DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 16 requires the step of “detecting the volume of vinyl chloride present in the ambient gas based on the current.”  

Addressing now the Wands enablement factors (MPEP 2164.01(a))

(A) The breadth of the claims

	The claims are narrow as the analyte is specifically vinyl chloride, and a specific property, its volume, is determined in a specific way, electrochemically, wherein the volume of vinyl chloride is based on measured current.

 (B) The nature of the invention

	The invention of claims 16-20 is for electrochemical method for determining the volume of vinyl chloride in an ambient gas.





(C) The state of the prior art

	The Examiner is not aware of any prior art that discloses electrochemically determining the volume of a specific gas in an ambient gas.  Baltruschat, which is discussed below in detail in the rejections under 35 U.S.C. 103, discloses an electrochemical sensor that can perform a method very similar to that set forth in 
claim 16; however, the sensor of Baltruschat can determine the presence and concentration (ppm) of vinyl chloride based on the measured current, rather than its volume in ambient gas. 

(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as chemistry or electrical engineering and would have an understanding of basic physical chemistry and analytical chemistry.


	(E) The level of predictability in the art


The level of predictability in the art regarding the volume of a gas in a container or room itself of fixed volume is well-established:


    PNG
    media_image1.png
    121
    1347
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    340
    1371
    media_image2.png
    Greyscale


See the online article Bodner Research Web – The Properties of Gases.


So, even if somehow the measured current could be related to the volume of vinyl chloride, at best, it would be related to the volume of the vinyl chloride within the sensor, not the volume of vinyl chloride in ambient gas. 

(F) The amount of direction provided by the inventor

Applicant has provided no direction on how to relate the generated current in the method of claim 16 to the volume of vinyl chloride present in the ambient gas.  

(G) The existence of working examples

Applicant has provided no working examples in which the generated current in the method of claim 16 used to determine the volume of vinyl chloride present in the ambient gas.  

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

In light of the above, one of ordinary skill in the art would be bewildered on how to perform the method of claim 16.


	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:


a) claim 1 is for “[a]n electrochemical vinyl chloride sensor”, that is a device, yet it contains the following limitation “wherein a bias voltage is applied between the sensing electrode and the reference electrode; . . . .[italicizing by the Examiner]”, which is a method limitation. Thus, the statutory claim of invention is not clear.  If published in a patent the public would not know whether they had to actually perform the claimed method step in order to infringe the claimed sensor.  

c) claims 2-4 specify different values or value ranges for the bias voltage.  See the rejection of claim 1 immediately above.

b) independent claim 11 is for “[a]n electrochemical vinyl chloride sensor”, that is a device, yet it contains the following limitation “wherein a bias voltage is applied between the sensing electrode and the reference electrode, the bias voltage being lass than approximately 300 mV… [italicizing by the Examiner]”, which is a method limitation. Thus, the statutory claim of invention is not clear.  If published in a patent the public would not know whether they had to actually perform the claimed method step in order to infringe the claimed sensor.  

d) claims 12 and 13 specify different values or value ranges for the bias voltage.  See the rejection of claim 11 immediately above.

e) independent claim 16 requires the step of “detecting the volume of vinyl chloride present in the ambient gas based on the current.”
	It is not clear what is meant by the volume of a certain gas in an ambient gas as it is well-known that all gases expand to fill the volume of their container. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat et al., “Detection of Volatile Organic Solvents Using Potentiodynamic Gas Sensors,” Anal. Chem. 1997, 69, 732-748 (hereafter Baltruschat”) as evidenced by the “vinyl chloride” compound summary from the PubChem National Library of Medicine website (hereafter “PubChem”), and in view of Rothe et al., “Robust Functionalization of Large Microelectrode Arrays by Using Pulsed Potentiostatic Deposition,” Sensors 2017, 17, 33; doi:10.3390/s17010022 (hereafter “Rothe”).

Addressing claim 1, Baltruschat discloses an electrochemical tetrachloroethene sensor (see the title and Abstract) comprising: 
a housing (“teflon housing” in Figure 1) comprising an opening configured to receive a volume of ambient gas (there are two such openings, albeit not labeled, clearly shown in Figure 1. One of these openings is at the left end of the sensor cell, within the screw-cap, the other opening is at the right end of the sensor cell, after the working electrode) and an interior reservoir fluidly connected to the opening (the Examiner is construing the interior of the sensor cell in Figure 1 which the “electrolyte” is located as the claimed interior reservoir); and 
a plurality of electrodes fixedly disposed within the interior reservoir of the housing (note in Figure 1 the “working electrode”, the “reference electrode”, and the “counter electrode”), the plurality of electrodes comprising: 
a sensing electrode (note in Figure 1 the “working electrode”); 
a counter electrode (note in Figure 1 the “counter electrode”); and 
a reference electrode (note in Figure 1 the “reference electrode”); 
wherein at least one of the plurality of electrodes comprises a catalytic material (note the following

    PNG
    media_image3.png
    140
    695
    media_image3.png
    Greyscale

See Baltruschat page 744. 

Pt and Pd are well-known catalytic materials.  Although, not needed to meet this limitation, it will be noted that the counter electrode is similarly made as the working electrode.  See the first paragraph of Experimental Section, which is on page 744.)  Moreover, Applicant’s claim 6 requires the catalytic material to be platinum.); 
wherein a bias voltage is applied between the sensing electrode and the reference electrode (see the first two paragraphs of Results and Discussion, which are on page 744); and 
wherein the sensor is configured to detect a volume of tetrachloroethene present within the volume of ambient gas (see the last paragraph in the firs column on page 754, bridging to the second column.  Also see Figure 4.).
	Baltruschat, though, as indicated above, discloses an electrochemical tetrachloroethene sensor rather than an electrochemical vinyl chloride sensor. 
	As evidenced by PubChem, vinyl chloride is chloroethene and has the molecular formula C2H3Cl or H2C=CHCl. Tetrachloroethene has the molecular formula 
Cl2C=CCl2.  Thus, vinyl chloride and tetrachloroethene are homologs.  As such, they are expected to have similar properties (see MPEP 2144.09(I)). So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also use the electrochemical sensor of Baltruschat, to detect vinyl chloride because,
	(1) vinyl chloride is a toxic compound (see the first paragraph under Dates in PubChem) and Baltruschat intends for the disclosed electrochemical sensor to used to detect toxic and environmentally harmful volatile organic compounds, especially halogenated hydrocarbons (see the Baltruschat abstract and the first sentence under the abstract); and
	(2) given, as indicated above, that vinyl chloride and tetrachloroethene are homologs, there is a reasonable expectation that the Baltruschat sensor is capable of detecting vinyl chloride without any structural or compositional change to the sensor, only the operation of the sensor possibly needs be slightly modified, namely the potential program (see the portions of Baltruschat Results and Discussion on 
pages 744 and 745. 
	Baltruschat does not disclose that the catalytic material has an amorphous structure; it would appear not to, as the working electrode, which has the catalytic material, is formed by sputtering a thin Pt or Pd layer onto a membrane.  See the first paragraph of Experimental Section, which is on Baltruschat page 744.  
	Rothe discloses manufacturing techniques for making large microelectrode arrays for electrochemical sensors.  In particular, part of Rothe discusses the manufacture of platinum electrodes. See the title, Abstract, the first paragraph of 
1. Introduction, and 2.4 Pt Black Deposition, which is on page 4 of 13. Thus, Rothe is analogous art to Baltruschat.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the catalytic material in Baltruschat have an amorphous structure because Rothe teaches

    PNG
    media_image4.png
    285
    1302
    media_image4.png
    Greyscale

	
	See Rothe page 5 of 13.


Addressing claims 2-4, as a first matter it is not clear how the applied bias voltage further structurally or compositionally modifies the sensor.  In any event, in light of Baltruschat Figure 2, which shows the potential program, and the text under equation (3) in the second column of page 745, which discuss criteria useful for optimizing the parameters of the potential program (for example,

    PNG
    media_image5.png
    141
    733
    media_image5.png
    Greyscale

. . . .

    PNG
    media_image6.png
    131
    695
    media_image6.png
    Greyscale


) , to alter the bias voltage in the potential program disclosed by Baltruschat to a value according to any of claims 2-4 so that vinyl chloride can be measured by the sensor instead of tetrachloroethene, is just routine optimization of a known result effective variable. 
	  

Addressing claim 5, for the additional limitation of this claim note again the following from the rejection of underlying claim 1 above,
“It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the catalytic material in Baltruschat have an amorphous structure because Rothe teaches

    PNG
    media_image4.png
    285
    1302
    media_image4.png
    Greyscale

	“
	See Rothe page 5 of 13.

	Addressing claim 6, for the additional limitation of this claim see again the rejections of claims 1 and 5 above.

	Addressing claim 7, for the additional limitation of this claim first note that as indicated in the rejection of underlying claim 1, in Baltruschat the counter electrode is made similarly to how the working electrode is made (“Although, not needed to meet this limitation, it will be noted that the counter electrode is similarly made as the working electrode.  See the first paragraph of Experimental Section, which is on 
page 744.”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the counter electrode comprise a high-surface area amorphous catalytic material is just duplication because this is duplication of the modification of the working electrode in the manner taught by Rothe for the same benefit, which again is 
  
    PNG
    media_image4.png
    285
    1302
    media_image4.png
    Greyscale

	“
	See Rothe page 5 of 13.

Addressing claim 8, for the additional limitation of this claim note the following in 
Baltruschat

    PNG
    media_image7.png
    241
    702
    media_image7.png
    Greyscale

	See Baltruschat page 744.


Addressing claim 10, for the additional limitation of this claim see Figure 1 in Baltruschat and note the following 

    PNG
    media_image8.png
    278
    706
    media_image8.png
    Greyscale

See Baltruschat page 744.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat as evidenced by PubChem and in view of Rothe as applied to claims 1-8 and 10 above, and further in view of Ross et al. US 2019/0227025 A1 (hereafter “Ross”).

Addressing claim 9, Baltruschat as evidenced by PubChem and as modified by Rothe does not disclose that “the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; wherein the counter electrode is disposed between the sensing electrode and the reference electrode; and wherein the counter electrode is configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode.”  In the electrochemical sensor of Baltruschat as evidenced by PubChem and as modified by Rothe the reference electrode is between the sensing electrode and the counter electrode.  See Baltruschat Figure 1.
Ross discloses several embodiments of electrochemical gas sensors comprising a sensing electrode, a counter electrode, and a reference electrode.  In at least one embodiment (Figure 1B) the plurality of electrodes comprises a reverse counter electrode-reference electrode configuration; wherein the counter electrode (150) is disposed between the sensing electrode (140) and the reference electrode (170).  Also, although not stated to be so, the counter electrode is inherently configured to act as a barrier for the reference electrode so as to at least partially isolate the reference electrode from a reaction initiated by the sensing electrode, as the counter electrode is parallel to and presumably has the same area as the working electrode above it and the reference electrode below it.  This embodiment also comprises a baseline electrode (160).  See in Ross the title, the Abstract, Figure 1, and paragraphs [0104]-[0106].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of electrodes in the sensor of  Baltruschat as evidenced by PubChem and as modified by Rothe comprise a reverse counter electrode-reference electrode configuration as taught by Ross (that is interchange the reference electrode and the counter electrode) and further provide a baseline electrode in a similar manner as taught by Ross because Ross has found that such an arrangement allows the measurement signal to be checked for instability or change due a baseline change of the sensor.  See Ross paragraphs [0047]-[0051] and [0107].  That is, any baseline drift can be detected and so corrected, making the measurement more accurate.

   
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat as evidenced by PubChem.

Addressing claim 11, Baltruschat discloses an electrochemical tetrachloroethene sensor (see the title and Abstract) comprising: 
a housing (“teflon housing” in Figure 1); and 
a plurality of electrodes (note in Figure 1 the “working electrode”, the “reference electrode”, and the “counter electrode”) comprising: 
a sensing electrode (note in Figure 1 the “working electrode”); 
a counter electrode (note in Figure 1 the “counter electrode”); and 
a reference electrode (note in Figure 1 the “reference electrode”); 
wherein a bias voltage is applied between the sensing electrode and the reference electrode (see the first two paragraphs of Results and Discussion, which are on page 744).
	Baltruschat, though, as indicated above, discloses an electrochemical tetrachloroethene sensor rather than an electrochemical vinyl chloride sensor. 
	As evidenced by PubChem, vinyl chloride is chloroethene and has the molecular formula C2H3Cl or H2C=CHCl. Tetrachloroethene has the molecular formula 
Cl2C=CCl2.  Thus, vinyl chloride and tetrachloroethene are homologs.  As such, they are expected to have similar properties (see MPEP 2144.09(I)). So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also use the electrochemical sensor of Baltruschat, to detect vinyl chloride because,
	(1) vinyl chloride is a toxic compound (see the first paragraph under Dates in PubChem) and Baltruschat intends for the disclosed electrochemical sensor to used to detect toxic and environmentally harmful volatile organic compounds, especially halogenated hydrocarbons (see the Baltruschat abstract and the first sentence under the abstract); and
	(2) given, as indicated above, that vinyl chloride and tetrachloroethene are homologs, there is a reasonable expectation that the Baltruschat sensor is capable of detecting vinyl chloride without any structural or compositional change to the sensor, only the operation of the sensor possibly needs be slightly modified, namely the potential program (see the portions of Baltruschat Results and Discussion on 
pages 744 and 745. 
	As for the bias voltage being less than 300 mV, as a first matter it is not clear how the applied bias voltage further structurally or compositionally modifies the sensor.  In any event, in light of Baltruschat Figure 2, which shows the potential program, and the text under equation (3) in the second column of page 745, which discuss criteria useful for optimizing the parameters of the potential program (for example,

    PNG
    media_image5.png
    141
    733
    media_image5.png
    Greyscale

. . . .

    PNG
    media_image6.png
    131
    695
    media_image6.png
    Greyscale


) to alter the bias voltage in the potential program disclosed by Baltruschat to a value according to the claim so that vinyl chloride can be measured by the sensor instead of tetrachloroethene, is just routine optimization of a known result effective variable. 

Addressing claims 12 and 13, these claims specify different values or value ranges for the bias voltage.  As with the requirement in underlying claim 11 that the bias voltage be less than approximately 300 mV, the values or value ranges of these claims are just routine optimization of a known result effective variable.  
	 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baltruschat as evidenced by PubChem and in view of Rothe as applied to claims 11-11 above, and further in view of Rothe.

Addressing claims 14 and 15, as a first matter Baltruschat discloses that at least one of the plurality of electrodes comprises a catalytic material, such as platinum. Note the following

    PNG
    media_image3.png
    140
    695
    media_image3.png
    Greyscale

See Baltruschat page 744. 

Pt and Pd are well-known catalytic materials and platinum is, in fact, required by claim 15.  Although, not needed to meet this limitation, it will be noted that the counter electrode is similarly made as the working electrode.  See the first paragraph of Experimental Section, which is on page 744.
	Baltruschat does not disclose that the catalytic material has a high-surface area amorphous structure; it would appear not to, as the working electrode, which has the catalytic material, is formed by sputtering a thin Pt or Pd layer onto a membrane.  See the first paragraph of Experimental Section, which is on Baltruschat page 744.  
	Rothe discloses manufacturing techniques for making large microelectrode arrays for electrochemical sensors.  In particular, part of Rothe discusses the manufacture of platinum electrodes. See the title, Abstract, the first paragraph of 
1. Introduction, and 2.4 Pt Black Deposition, which is on page 4 of 13. Thus, Rothe is analogous art to Baltruschat.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the catalytic material in Baltruschat have an high-surface area amorphous structure because Rothe teaches

    PNG
    media_image4.png
    285
    1302
    media_image4.png
    Greyscale

	
	See Rothe page 5 of 13.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 9, 2022